Citation Nr: 0906891	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-06 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine with low back pain, 
including as secondary to the service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which reopened the Veteran's claim of service 
connection for degenerative disc disease of the lumbar spine 
with low back pain, including as secondary to the service-
connected post traumatic arthritis, status post fracture of 
the right calcaneal with tendonitis and plantar fasciitis, 
but denied the claim on its merits.  

In May 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for degenerative disc disease, 
lumbosacral spine with radiculopathy was denied in a February 
2000 rating decision.  The Veteran was notified of this 
decision and of his appeal rights.  He did not appeal.

3.  Since the February 2000 rating decision which denied 
service connection for degenerative disc disease, lumbosacral 
spine with radiculopathy, the evidence received was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
degenerative disc disease of the lumbar spine with low back 
pain, including as secondary to the service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has degenerative disc disease of the lumbar spine with low 
back pain that is due to any incident or event in military 
service, or that is proximately due to or the result of the 
service-connected post traumatic arthritis, status post 
fracture of the right calcaneal with tendonitis and plantar 
fasciitis.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision, which denied 
entitlement to service connection for degenerative disc 
disease, lumbosacral spine with radiculopathy, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2008).

2.  The evidence received since the February 2000 rating 
decision, which denied service connection for degenerative 
disc disease, lumbosacral spine with radiculopathy, is new 
and material, and the claim of service connection for 
degenerative disc disease of the lumbar spine with low back 
pain, including as secondary to the service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Degenerative disc disease of the lumbar spine with low 
back pain was not incurred in or aggravated by the Veteran's 
active military service, nor is it secondary to the service-
connected post traumatic arthritis, status post fracture of 
the right calcaneal with tendonitis and plantar fasciitis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the United States Court of Appeals for 
Veterans Claims' (Court's) ruling in Allen, supra, it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Given what appear to be substantive 
changes, and because the Veteran's claims were pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

II.  Decision  
A. New and Material Evidence

At the time of the February 2000 rating decision, which 
denied service connection for degenerative disc disease, 
lumbosacral spine with radiculopathy, the evidence of record 
consisted of the Veteran's service treatment records, VA 
outpatient treatment records from May 1999 to July 1999, 
private medical records dated August 1987 to January 2000, 
and results from a January 2000 VA examination.  The RO noted 
that while treatment records reflect treatment for a back 
disability beginning in May 1985 and the January 2000 VA 
examiner diagnosed the Veteran with degenerative disc disease 
of the lumbosacral spine with intermittent left lower 
extremity radiculopathy, the overall evidence of record does 
not show that the Veteran's back disability is related to his 
active military service.  The RO concluded that in the absent 
of service treatment records containing treatment notes, 
complaints, or a diagnosis of a back disability, service 
connection must be denied.  The Veteran was notified of the 
denial in a March 2000 letter, including his appeal rights, 
and he did not appeal the decision.  Thus, it is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In February 2003, the Veteran submitted an informal claim to 
reopen the matter.  He contends that his current low back 
condition is attributable to his service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis.  

At this time, the Board acknowledges that the Veteran has 
raised a new theory of entitlement on the basis of secondary 
service connection; however, the new theory of entitlement 
does not constitute a new claim.  A new theory of causation 
for the same disease or injury that was the subject of a 
previously denied claim cannot be the basis of a new claim 
under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 
1336 (Fed. Cir. 2008). The Court has held that separate 
theories in support of a claim for benefits for a particular 
disability do not equate to separate claims for benefits for 
that disability.  Although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As such, 
in order to reopen the claim of service connection for 
degenerative disc disease of the lumbar spine with low back 
pain, the Veteran must submit new and material evidence 
regardless of the theory of entitlement he is pursuing.

The Board has reviewed the evidence of record since 2000 and 
finds that the Veteran has submitted new and material 
evidence to reopen the claim for service connection for 
degenerative disc disease of the lumbar spine with low back 
pain, including as secondary to the service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis.  The Veteran 
has submitted additional statements and provided hearing 
testimony with regard to his back disability, as well as 
additional clinical evaluations that reflect his current 
symptomatology of his back disability.  More importantly of 
record are two VA medical opinions and a private medical 
statement that discuss whether the Veteran's back disability 
is attributable to his service-connected post traumatic 
arthritis, status post fracture of the right calcaneal with 
tendonitis and plantar fasciitis.  The evidence is new and 
material, as it relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
degenerative disc disease of the lumbar spine with low back 
pain, including as secondary to the service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis.  Thus, the 
claim is reopened and will be considered on the merits as 
discussed below.  

B.  Service Connection  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus relating the two disabilities together.  See 38 
C.F.R. § 3.310(a) (2008).  

In this case, the Veteran has a current diagnosis of 
degenerative disc disease and low back pain, as noted in the 
July 2003 and July 2008 VA examination reports.  In addition 
service connection is in effect for post traumatic arthritis, 
status post fracture of the right calcaneal with tendonitis 
and plantar fasciitis.  Therefore, the first two elements are 
accordingly satisfied.  Nonetheless, the criteria for service 
connection on a secondary basis are not met.  The competent 
and probative medical evidence does not show that the 
Veteran's degenerative disc disease of the lumbar spine with 
low back pain is proximately due to or the result of his 
service-connected post traumatic arthritis, status post 
fracture of the right calcaneal with tendonitis and plantar 
fasciitis.  

Indeed, the post service treatment records reflect continuing 
complaints and treatment for the Veteran's low back 
condition.  Private treatment records beginning in August 
1987 report the Veteran having pain in his lower back.  
Specifically, in a January 2000 private medical statement, 
D.H., D.C., reported that the Veteran has complained of lower 
back pain over the years since May 1985.  Additionally, VA 
outpatient treatment records note chronic lower back pain 
with exacerbation since January 2005.  In November 2005, 
Magnetic Resonance Imaging (MRI) testing of the lumbosacral 
spine reflected mild left lateral curvature of the 
lumbosacral spine with multilevel degenerative disc disease, 
with no improvement taking Ibuprofen or undergoing physical 
therapy conducted in the past.  However, the Board notes that 
none of the treatment records attribute the Veteran's 
degenerative disc disease of the lumbar spine with low back 
pain to his service-connected post traumatic arthritis, 
status post fracture of the right calcaneal with tendonitis 
and plantar fasciitis.  

During the pendency of this appeal, the Veteran was afforded 
several VA examinations for his low back disability.  Of 
record is a January 2000 VA examination conducted in 
conjunction with the prior claim of service connection for 
degenerative disc disease of the lumbosacral spine with 
radiculopathy.  Although the examiner did not have access to 
the claims file, after physical examination of the Veteran 
and review of x-ray tests, the VA examiner diagnosed him with 
degenerative disc disease of the lumbosacral spine with 
moderate to moderately severe intermittent left lower 
extremity radiculopathy.  No reference to the service-
connected foot disability was made.

In June 2003, the Veteran underwent a second VA examination 
for his low back disability.  He reported to the examiner 
that during his military service, he jumped off the back of a 
"Dusen" and suffered severe pain in the sole of his foot.  
After discharge from service, he began to experience an 
increasing amount of difficulty with the back beginning in 
approximately 1978 or 1979.  X-rays taken during the 
examination revealed diffuse degenerative changes in the 
lumbosacral spine with marked narrowing of the L5-S1 disc 
space and some slight wedging in the upper vertebrae, 
particularly at the L2, with some calcification in the inner 
body and no evidence of a complete fracture.  After physical 
examination of the Veteran and review of the x-ray report, 
the examiner diagnosed him with chronic degenerative disc 
disease and low back pain with no evidence of radicular pain.  
The examiner concluded that it is "[l]ikely as not, this is 
not related to the foot problem . . . ." incurred during 
service.  

Finally, in July 2008, the claims file was reviewed by a VA 
physician.  It was noted that the Veteran was scheduled for a 
complete history and VA physical examination in February 2006 
and July 2008, but refused to be physically examined.  As 
such, after a review of the claims file, the examiner noted 
that the Veteran has lumbar degenerative disc disease as 
determined by imaging; however, his lumbar degenerative disc 
disease and low back pain are not caused by or the result of 
his right ankle fracture and right foot plantar fasciitis.  
The examiner explained that the Veteran's condition 
represents a chronic degenerative process that has occurred 
over a long period of time and is not uncommon for a person 
of his age.  There is no significant medical evidence that a 
severe limp could cause sufficient amount of altered 
mechanics in the thoracolumar spine to be the cause of 
multilevel thoracolumbar degenerative disc disease.  

In support of his claim, the Veteran submitted two statements 
by Dr. D.H.  In a February 2003 private medical statement, 
Dr. D.H. noted that the Veteran has a service-connected 
disability related to his right foot and has incurred a limp 
as a result of the disability.  He opined that the "limp has 
produced bio-mechanical stress to the lower back causing the 
pain he is presently experiencing."  In January 2004, Dr. 
D.H. reiterated his same assertions in the February 2003 
statement.  He further added that the limp due to his right 
foot disability has resulted in excessive pronation of the 
foot.  The torque force produced by the pronation causes 
excess biomechanical forces, which in turn, causes internal 
rotation stressing to the leg, hip, pelvis, and low back.  He 
concluded that the excessive chronic biomechanical forces 
have produced the degenerative changes found in his lumbar 
discs and facets, thereby producing chronic lower back pain.  

There are varying opinions as to the causal connection 
between the low back disability and his service-connected 
right ankle disability.  The Board does consider both Dr. 
D.H. medical opinions to be competent medical evidence; 
however, the VA examiners' opinions in June 2003 and July 
2008 are highly probative.  Both VA examiners concluded that 
the low back disability was not related to the Veteran's 
service-connected post traumatic arthritis, status post 
fracture of the right calcaneal with tendonitis and plantar 
fasciitis because the Veteran's lumbar degenerative disc 
disease and low back pain is more of a "chronic degenerative 
process" and not a result of right ankle complications.  The 
VA examiners relied upon a physical examination of the 
Veteran, x-ray reports, and review of the claims file in 
making their opinions.  There is no competent evidence to 
refute this finding, as the February 2003 and January 2004 
private opinions suggest a connection between the Veteran's 
lumbar spine disability and his service-connected right foot 
disability, but do not provide a full discussion of the 
medical reports relied upon to support his opinions.  The 
Board acknowledges the fact that Dr. D.H. has been the 
Veteran's chiropractor since May 1985, but both opinions were 
rendered without the submission of supporting documentation.  
The Court has found that the weight of a medical opinion is 
diminished where the opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Therefore, the Board has given little to no 
probative value to these opinions.  Thus, there is no 
probative medical evidence suggesting a link between the 
lumbar spine disability and his service-connected right foot 
disability.  

Although the Veteran does not contend that he incurred his 
lumbar spine disability in active service or on a direct 
basis, as due to an injury or disease incurred in active 
service, the Board notes that service connection on a direct 
basis is not warranted in this case.  See Schroeder, supra.  
There is no competent evidence of record showing that the 
Veteran's lumbar spine disability was incurred in, or is 
causally related to, service.  The service treatment records 
reveal no complaints, treatment, or findings related to a 
lumbar spine disability.  Upon discharge from service, the 
Veteran's December 1964 separation examination reflected a 
normal spine, and he reported on his December 1964 report of 
medical history as never having or had worn a brace or back 
support, or having a bone, joint, or other deformity.  As 
noted, the first time the Veteran is shown to have a lumbar 
spine condition is in August 1987, which the Board notes is 
many years after the Veteran separated from service.  

The Veteran has asserted that he believes that his 
degenerative disc disease of the lumbar spine with low back 
pain is the result of his service-connected post traumatic 
arthritis, status post fracture of the right calcaneal with 
tendonitis and plantar fasciitis, but he has not been shown 
to have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his appellate 
assertions, which are inconsistent with the competent and 
credible evidence of record, are of little or no probative 
value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
degenerative disc disease of the lumbar spine with low back 
pain, claimed as secondary to service-connected post 
traumatic arthritis, status post fracture of the right 
calcaneal with tendonitis and plantar fasciitis, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2008 letter.  In the June 2008 letter, 
the Veteran was informed of the evidence necessary to 
substantiate the claim for service connection caused by a 
service-connected condition.  The letter informed the Veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.  See also the May 2003 VCAA 
letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  Although the Veteran did not receive the 
information necessary to reopen his claim, the claim has been 
reopened, and there is no prejudice to the Veteran in this 
regard.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a February 2008 letter to 
the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the August 2003 rating decision on appeal, the Veteran 
has not been prejudiced, as the Veteran's pending claim is 
denied.  A supplemental statement of the case (SSOC) was also 
issued to him in November 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from May 
1999 to December 2007, and private treatment records dated 
August 1987 to January 2004.  The Veteran was also afforded a 
VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

New and material evidence having been received, the claim of 
service connection for degenerative disc disease of the 
lumbar spine with low back pain, including as secondary to 
the service-connected post traumatic arthritis, status post 
fracture of the right calcaneal with tendonitis and plantar 
fasciitis is reopened.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with low back pain, including as 
secondary to the service-connected post traumatic arthritis, 
status post fracture of the right calcaneal with tendonitis 
and plantar fasciitis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


